Citation Nr: 1039618	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc disease 
of the lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 1973 
and from May 1974 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

The Veteran's claim was remanded by the Board in October 2009.


FINDING OF FACT

From July 11, 2007, the Veteran has had more than 6 weeks per 
year of incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a 60 percent rating for degenerative disc 
disease of the lumbar spine have been met since July 11, 2007.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Notification obligation in this case was met by way of a January 
2007 pre-adjudication letter from the RO to the Veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records, Social Security 
Administration (SSA) records, private medical records and VA 
medical records.  The Veteran has been provided VA medical 
examinations.  The Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment of 
the duty to notify or the duty to assist have prejudiced the 
Veteran in the adjudication of his appeal.  Therefore, the Board 
finds that the RO has satisfied the duty to notify and the duty 
to assist and will proceed to the merits of the Veteran's appeal.

An August 2005 rating decision granted the Veteran service 
connection for degenerative disc disease of the of the lumbar 
spine and awarded the Veteran a 40 percent rating for this 
disability.  In January 2007 the Veteran submitted a claim for a 
higher rating.  At a June 2008 RO hearing the Veteran testified 
that his back disability had gotten worse since a March 2007 VA 
examination and that he had spent almost the whole month of March 
2008 confined to his bed due to his back disability.  The Veteran 
testified in August 2009 that he has constant low back pain, that 
he cannot walk more than 25 feet, and that he needs to use a 
scooter to get around.  He reported that his chiropractor 
prescribes bedrest to him varying from five days to three weeks a 
month.

The Veteran's service-connected back disability is currently 
rated as 40 percent disabling under 38 C.F.R. § 4.71a.  The 
Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.  38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5243.

The general rating formula provides for a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine and a 100 
percent rating for unfavorable ankylosis of the entire spine.  In 
this case the medical records do not indicate that the Veteran 
has unfavorable ankylosis of the lumbar spine.  Consequently, the 
Veteran does not meet the criteria for a rating in excess of 40 
percent under the general rating formula for disabilities of the 
spine.

As shown below, the Board does find that the Veteran is entitled 
to a 60 percent rating for his lumbar spine disability based on 
incapacitating episodes of intervertebral disc syndrome from July 
11, 2007.  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  A maximum schedular rating of 60 percent is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  Incapacitating episodes are periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
require bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In October 2008 the Veteran submitted a list he had produced of 
the dates that he had been "laid up" due to his back disability 
since June 2006.  The Veteran apparently asserts that this shows 
that he is entitled to a 60 percent rating because has required 
more than 6 weeks of bed rest a year due to his back disability 
since June 2006.  The Board does not find this to be the case 
prior to July 11, 2007.  Prior to that date there are no medical 
records showing that bed rest had been prescribed by a physician 
due to the Veteran's lumbar spine disability.  In particular a 
March 2007 VA examination report notes that the Veteran had mild 
degenerative changes of the lumbar spine and does not indicate 
that the Veteran had had incapacitating episodes of 
intervertebral disc syndrome.  Accordingly, the criteria for a 
rating in excess of 40 percent for the Veteran's lumbar spine 
disability were not met prior to July 11, 2007, based on 
incapacitating episodes.

In a July 11, 2007, letter the Veteran's chiropractor stated that 
the Veteran's lower back pain had increased and was 9 out of a 
scale of 10.  Palpable muscular spasms were noted through the 
cervical, thoracic and lumbar spine.  The chiropractor stated 
that the Veteran's overall prognosis was poor.  He noted that the 
Veteran had been under his care for some time and he felt that 
the Veteran's condition had regressed and worsened.  He opined 
that the Veteran was totally disabled, would need ongoing 
treatment indefinitely, along with possible help for activities 
of daily living.  

Based on the July 11, 2007, letter showing increased severity of 
the lumbar spine disability, based on the Veteran's October 2008 
list showing that he was "laid up" more than 6 weeks a year, 
based on chiropractor prescription notes dating from August 2008 
showing prescribed bedrest of more than 6 weeks a year, and based 
on a March 2010 VA examination report indicating that the Veteran 
had had more than 6 weeks of incapacitating episodes of spine 
disease during the last 12 months, the Board finds that the 
criteria for a 60 percent rating have been met since July 11, 
2007.

As noted above, a 60 percent rating is the maximum rating 
available for intervertebral disc syndrome based on 
incapacitating episodes.  

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  The Board recognizes that the Veteran's 
chiropractor stated in July 2007, and again in October 2008, that 
the Veteran was unemployable due to his back conditions.  The 
Board notes that the chiropractor stated this based on all of the 
Veteran's spinal conditions, including cervical spine problems.  
The Board notes that only the symptoms due to the Veteran's 
lumbar spine disability may be considered in rating the lumbar 
spine disability.  Furthermore, VA examiners opined in October 
and December 2008 that the Veteran's lumbar spine disability did 
not prevent the Veteran from engaging in sedentary employment.  
The Board finds that the Veteran's industrial impairment from his 
service-connected lumbar spine disability is not in excess of 
that contemplated by the assigned evaluations.  Additionally, the 
record reflects that the Veteran has not required any 
hospitalization for this disability since submitting his claim 
and that the manifestations of low back disability are those 
contemplated by the schedular criteria.  Therefore, the Board has 
determined that referral of this issue for extra-schedular 
consideration is not in order.

Accordingly the Board finds that the medical evidence reveals 
that the Veteran is not entitled to a rating in excess of 40 
percent for his lumbar spine disability prior to July 11, 2007, 
and that he is entitled to a 60 percent rating, but no higher, 
from July 11, 2007.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).


ORDER

A 60 percent rating is granted for degenerative disc disease of 
the lumbar spine effective from July 11, 2007, subject to the law 
and regulations regarding the award of monetary benefits.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


